Citation Nr: 0706640	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-10 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for grand mal epilepsy (seizure disorder).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claims for an 
increased rating for his service-connected seizure disorder 
and a claim for a total disability rating based on individual 
unemployability (TDIU).  

The veteran testified before the undersigned Veterans Law 
Judge in July 2006; a transcript of that hearing has been 
made part of the veteran's claims file.  During the hearing, 
the veteran raised claims for service connection for a dental 
disability and depression secondary to his seizure disorder.  
He also asserted his belief that he has multiple sclerosis 
related to service.  The Board notes that none of these 
claims are currently before it on appeal and that an August 
2002 Board decision denied service connection for multiple 
sclerosis (MS).  The additional claims for service connection 
and the application to reopen a third claim for service 
connection are intertwined with the claim for a TDIU.  This 
matter is further addressed in the remand appended to this 
decision


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The veteran's seizure disorder is currently well 
controlled through the use of medications; the veteran has 
not had a seizure since the early 1990s.


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 10 
percent for a seizure disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.16; 4.124a, Diagnostic Code 8910 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in October 2002 and December 2003 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that was necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  The Board notes that 
October 2002 VCAA notification letter informed the veteran 
that he could submit statements from doctors, results of 
laboratory tests or X-rays.  The veteran was also instructed 
to send any treatment records pertinent to his claims, 
especially those which were recent.  Further, the veteran was 
informed that he could submit lay statements from individuals 
with personal knowledge of the veteran's disability.  After 
review of the contents of the October 2002 letter, the Board 
finds that VA has substantially complied with the requirement 
that the veteran be informed to provide any evidence in his 
possession that pertains to his claims.  

With respect to Dingess requirements, while the October 2002 
and December 2003 letters fail to provide notice regarding 
the establishment of effective dates, such failure is 
harmless.  The veteran's claim is for an increased rating and 
he was given specific notice regarding this claim.  Failure 
to provide notice regarding the assignment of an effective 
date is harmless because, as will be explained in more detail 
below, the preponderance of the evidence is against the 
claim.  Thus, any question as to the appropriate effective 
dates to be assigned is moot.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The October 2002 and December 2003 VCAA 
notification letters were furnished to the veteran prior to 
the May 2004 RO decision that is the subject of this appeal.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The veteran's original VA claims 
file was misplaced and rebuilt, prior to the Board's decision 
in December 2001.  It appears that copies of the veteran's 
service medical records were recently associated with the 
veteran's claims file.  There may be records that were in the 
veteran's original claims file that are still missing.  The 
Board finds that the veteran's claims file includes all 
relevant records related to the veteran's current claim, 
however, as the veteran's claim depends on evaluating the 
current severity of his disability and appears all evidence 
pertinent to this issue is currently in the veteran's claims 
file.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The evidence in the veteran's claims file includes private 
treatment records, social security administration (SSA) 
records, and VA treatment records, including a January 2004 
VA examination that evaluated the severity of the veteran's 
seizure disorder.  There is no indication of any additional 
relevant evidence that has not been obtained.  As the January 
2004 VA examination provided competent, non-speculative 
evidence regarding the current severity of the veteran's 
seizure disorder, there is no duty to provide additional 
examinations or medical opinions.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  The 
evaluation of the same disability, however, under various 
diagnoses should not occur.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The veteran's seizure disorder is currently rated under 
Diagnostic Code 8910, located in 38 C.F.R. § 4.124a.  Under 
these rating criteria, a 10 percent rating is warranted when 
there is a confirmed diagnosis of epilepsy with a history of 
seizures.  This is also the minimum rating when the 
disability requires continuous medication.  A 20 percent 
rating is warranted when there has been at least one major 
seizure in the last two years or at least two minor seizures 
in the last six months.  Higher evaluations are warranted for 
more frequent seizures.  Notations after the diagnostic codes 
providing rating criteria for epilepsies (Diagnostic Codes 
8910-8914) dictate that rating specialists must bear in mind 
that the epileptic, although his seizures are controlled, may 
find employment and rehabilitation difficult of attainment 
due to employer reluctance to the hiring of the epileptic.  
Further, where a case is encountered with a definite history 
of unemployment, full and complete development should be 
undertaken to ascertain whether the epilepsy is the 
determining factor in his inability to obtain employment.  
38 C.F.R. § 4.124a, Epilepsy and Unemployability.

Factual Background

The veteran contends that his seizure disorder is more 
disabling than currently evaluated.  He began experiencing 
the seizure disorder while in service.  In his testimony 
before the Board, the veteran noted that he had been involved 
in a 1979 motor vehicle accident due to a seizure, and had 
lost his license.  He acknowledged that he has regained his 
driver's license.  The record indicates that the last time 
the veteran worked was in 1995.

The record includes an August 1995 private medical record.  
The veteran related to the medical doctor that he had 
experienced his last seizure four years ago, or approximately 
1991.  The veteran described his typical seizure as a sense 
of ringing in the ears, feeling lightheaded, followed by 
tonic-clonic movement for one to two minutes.  Based on this 
examination, the medical doctor found that the veteran had a 
history of epilepsy, currently under control due to 
medication.  

The veteran underwent a VA examination in August 2000.  The 
examiner noted that the veteran had not had a seizure since 
the medication used to treat his seizures was switched from 
Dilantin to Tegretol eight years prior, or approximately 
1992.  The examiner noted that the veteran was currently 
essentially asymptomatic in regard to the seizure disorder.  
A March 2001 VA treatment record also indicates that the 
veteran had not had a seizure since the date his medication 
was switched in 1990.  

The veteran underwent an additional VA examination in January 
2004.  The veteran again related that he had not had a 
seizure since his medication was switched.  The examiner 
noted that the veteran was diagnosed as having multiple 
sclerosis in 1990.  The examiner indicated that the veteran 
had difficulty walking, had poor balance, and had left arm 
and leg weakness.  In addition, the examiner noted that the 
veteran had intermittent loss of vision in the right eye and 
a neurogenic bladder that required self-catheterization 
approximately three times a day.  The veteran related that he 
had been employed in a garage door factory and then as a 
carpenter, but had not been employed for years.  

The examiner opined that the veteran's seizure disorder was 
well controlled and did not impact his life in a significant 
fashion.  The examiner noted, however, that the veteran's 
(nonservice-connected) multiple sclerosis was significantly 
impacting his life and the primary reason that he had 
difficulty working.  The examiner further noted that he was 
not sure what job the veteran would be qualified to perform 
and that he would not be a candidate for a job requiring 
standing, sitting or walking.  The examiner, therefore, found 
that it was unlikely that the veteran would be able to obtain 
or maintain gainful employment.

Analysis

The veteran's claims file also includes SSA records.  There 
records include SSA determinations from 1995 and 1997 that 
the veteran is unable to work due to his multiple sclerosis 
and seizure disorder.  The determinations do not provide any 
evidence that the veteran currently experiences seizures or 
other symptoms specific to epilepsy and not to multiple 
sclerosis.  Further, although the veteran asserted in a 
letter received by the RO in October 2003 that worrying about 
writing a medical history for this claim caused him to have a 
seizure, there is no medical evidence to substantiate that 
the veteran had a seizure in 2003 and, further, in his 
subsequent testimony before the Board, he stated that he had 
not had a seizure in about 10 years.  As the medical record 
does not support such a finding and the veteran appears to no 
longer contend that he recently had a seizure, the Board 
finds, based on the medical record and the veteran's previous 
statements, that he has not had a seizure since his 
medication was switched, between 1990 and 92.  

The Board finds that the veteran's seizure disorder does not 
warrant a rating in excess of 10 percent under the schedule 
because there is an absence of competent evidence of a major 
seizure in the last two year or at least two minor seizures 
in the last six months.  Further, the medical evidence of 
record indicates that the veteran's seizure disorder does not 
impact his life in a significant fashion.  Therefore, the 
veteran's claim is denied on a schedular basis.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the veteran that his service-connected seizure 
disorder causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A disability evaluation greater than 10 percent for grand mal 
epilepsy (seizure disorder) is denied.
                                                          
REMAND

The veteran and his representative testified at the July 2006 
Board hearing that he was seeking service connection for a 
dental disability and depression secondary to his service-
connected seizure disorder.  He also indicated, in effect, 
that he wanted to reopen his claim for service connection for 
multiple sclerosis.  While none of these claims are currently 
in appellate status, the Board finds that they are 
intertwined with the claim for a TDIU that is on appeal.  
See, e.g., Harris v. Derwinski, 1 Vet. App. 180 (1991).

In view of the foregoing, this case must be remanded to the 
RO for the following action:

1.  The RO must contact the veteran 
through his representative to confirm 
that he is seeking to reopen his claim 
for service-connection for multiple 
sclerosis and service connection for a 
dental disability and depression, to 
include as secondary to his service-
connected seizure disorder.  

2.  Thereafter, the RO must develop the 
claims, to include ensuring full 
compliance with VA's duties to notify and 
assist the veteran.  38 U.S.C.A. § 5103, 
5103A; 38 C.F.R. § 3.159.  The RO must 
also ensure compliance with such duties 
with respect to his claim for a TDIU.  In 
order to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA 
notice must address each claim 
specifically and (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
each claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claims. 

The veteran must also be provided notice 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

3.  Following any other indicated 
development, the RO must adjudicate the 
recently raised claims for service 
connection for a dental disability and 
depression, to include as secondary to 
his service-connected seizure disorder, 
and the application to reopen a claim for 
service connection for multiple 
sclerosis, if appropriate.  If any claim 
is denied, the RO must inform the veteran 
of his appellate rights, to include the 
need to file a timely notice of 
disagreement and, following the issuance 
of a statement of the case, a timely 
substantive appeal. 

4.  Thereafter, the RO must readjudicate 
the claim for a TDIU.  If the benefit 
sought on appeal is not granted, the RO 
must issue an appropriate supplemental 
statement of the case and provide the 
appellant a reasonable period of time to 
respond.  
 






The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


